Citation Nr: 1522898	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-42 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the notice of disagreement for entitlement to VA healthcare under Chapter 17 of Title 38 U.S.C. was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's purported notice of disagreement was received in June 2010; a statement of the case was issued in September 2010; and a substantive appeal was received in October 2010.   

The Veteran was scheduled to present testimony at a Board hearing in March 2012.  As explained in greater detail below, the hearing did not take place. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to present testimony at a Board hearing in March 2012.  A copy of the February 2012 correspondence which served to notify the Veteran of the hearing is marked with the handwritten words "Appeal withdrawn.  Hearing cancelled."  It is signed by the Veterans Law Judge that was to conduct the hearing.  

The Veteran's representative submitted an April 2015 written brief (VBMS) in which it was argued that the Veteran had "not withdrawn his videoconference hearing request. There is nothing in the file to support that the Veteran did so."  

In the absence of more concrete evidence that the Veteran requested to withdraw the appeal, the Board finds that the issue is still before the Board.  Moreover, in light of the Veteran's request for a videoconference hearing, the Board finds that he is entitled to a Board hearing.  In so finding, the Board notes that a withdrawal of appeal must be in writing, pursuant to 38 C.F.R. § 20.204.  There is simply no documentation showing that the Veteran sought to withdraw the claim in this case.  

Since the RO is responsible for scheduling videoconference hearings before the Board, a remand to the RO is necessary.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge to be held at his local RO. Notice of the hearing must be sent to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




